Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2021 has been entered.
 
Allowable Subject Matter
Claims 1-20 have been allowed.
In general, Ohta teaches diffuse cabin lighting for the interior of an airplane using an LED whose light is initially diffused by a lens with diffusive particles therein. Once the light exits, it then diffusely reflects off the cabin; in contrast, applicant’s claimed invention directly emits light from the LEDs onto a cabin, with the latter diffusing the light.
Hansen does not remedy this shortcoming, as Hansen teaches the use of IR lighting to help video surveillance systems better detect objects. Therefore, Ohta and Hansen neither teach nor disclose the claimed features.
The following is a statement of reasons for the indication of allowable subject matter. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
1-14: in claim 1, “and wherein the light strip is disposed to provide indirect infrared illumination of the cabin by providing rays directly from the light strip to a surface of the cabin causing an initial diffuse reflection, the initial diffuse reflection being from the surface of the cabin from a shrouded location.”

15-17: in claim 15, “providing direct rays from a light strip to a surface of the cabin, the light strip being disposed in a shrouded location; causing an initial diffuse reflection, the initial [[via]] diffuse reflection resulting from the surface of the cabin receiving the direct rays from the light strip disposed in the shrouded location…and wherein each set of spectrally-tuned LEDs comprises an infrared LED and one or more of the following: a white LED and at least two differently-colored LEDs.”

18-20: in claim 18, “wherein each set of spectrally-tuned LEDs comprises a white LED, at least two differently- colored LEDs, and an infrared LED; wherein the light strip is disposed to provide indirect infrared illumination of the cabin by providing rays directly from the light strip to a surface of the cabin from a shrouded location causing an initial diffuse reflection, the initial diffuse reflection resulting from the rays striking the surface of the cabin from the shrouded location, and wherein the surface 5 comprises at least one selected from the list consisting of: a ceiling surface, a wall surface, a seat surface, and a floor.”

Conclusion
Please see attached PTO-892 form for two newly discovered references dealing with a surveillance system in vehicles and interior lighting in an airplane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/               Primary Examiner, Art Unit 2875